ORDER
The Petition for Rehearing is DENIED.
The full court has been advised of the Petition for Rehearing En Banc and no judge of the court has requested a vote on the Petition for Rehearing En Banc. Fed. R.App. P. 35. Appellant’s Petition for Rehearing En Banc is also DENIED.
The federal Plaintiff-Appellee’s Motion to Publish the Court’s memorandum disposition dated July 8, 2005 is GRANTED.
The memorandum disposition issued on July 8, 2005 is WITHDRAWN, and an opinion will be filed in due course. The Appellant shall be permitted a Petition for Rehearing and/or a Petition for Rehearing *652En Banc with regard to the opinion that will subsequently be filed.